Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 1 of the Instant Application, although the claim at issue is not identical to claim 27 of 388, they are not patentably distinct from each other because both claim 1 of the instant application and 388 claim 27 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 1 and 388 claim 27 is that instant claim 1 more narrowly discusses added limitations describing the “other” memory used to hold data during copy operations. Thus, broader 388 claim 27 anticipates the narrower claim of instant claim 1 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16220209 (Patent 11301388)
Instant Application 17688148
27. A storage device comprising: a nonvolatile memory including a first memory block and a second memory block; 



and a memory controller 

that in response to determining to execute a read-reclaim operation in which the memory controller 

cop(ies) first target data, stored in the first memory block, to the second memory block and 

erase(s) the first target data from the first memory block: cop(ies) the first target data stored in the first memory block to another memory location prior to executing the read-reclaim operation, prior to erasing the first target data from the first memory block through the read-reclaim operation,

communicates specified data, among the first target data, from the other memory location to a host device, which is external to the storage device, in response to a request for the specified data that is received from the host device, and 

read(s) the specified data stored in the second memory block in response to another request for the specified data that is received from the host device after completion of the read-reclaim operation.
1. A storage device comprising: a nonvolatile memory including a first memory block and a second memory block, wherein the first memory block has weak pages; a buffer memory is configured to load first target data stored in the first memory block; and a memory controller is configured to: 

(from below) execute a read-reclaim operation


copy the first target data stored in the first memory block to the second memory block in response to determining to (…); 

erase the first target data from the first memory block; copy the first target data stored in the first memory block to the buffer memory prior to executing the read-reclaim operation; prior to erasing the first target data from the first memory block through the read-reclaim operation, 

read specified data stored in the buffer memory without suspending the read-reclaim operation 
in response to a first read request from a host device for the specified data among the first target data during the read-reclaim operation; and 

read the specified data stored in the second memory block in response to a second read request for the specified data that is received from the host device after completion of the read-reclaim operation.


Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 2 of the Instant Application, although the claim at issue is not identical to claim 2 of 388, they are not patentably distinct from each other because both claim 2 of the instant application and 388 claim 2 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 2 and 388 claim 2 is that instant claim 2 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 2 anticipates the narrower claim of instant claim 2 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
2. The storage device of claim 27, wherein the first memory block includes a page having; a read count that is not smaller than a reference read count.
2. The storage device of claim 1, wherein the weak pages of the first memory block include a first page having a read count that is not smaller than a reference read count.




Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 3 of the Instant Application, although the claim at issue is not identical to claim 3 of 388, they are not patentably distinct from each other because both claim 3 of the instant application and 388 claim 3 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 3 and 388 claim 3 is that instant claim 3 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 3 anticipates the narrower claim of instant claim 3 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
3. The storage device of claim 27, wherein the first memory block includes a second page adjacent to a first page having; a read count that is not smaller than a reference read count.
3. The storage device of claim 1, wherein the weak pages of the first memory block include a second page adjacent to a first page having a read count that is not smaller than a reference read count.


Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 4 of the Instant Application, although the claim at issue is not identical to claim 4 of 388, they are not patentably distinct from each other because both claim 4 of the instant application and 388 claim 4 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 4 and 388 claim 4 is that instant claim 4 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 4 anticipates the narrower claim of instant claim 4 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
4. The storage device of claim 27, wherein the first memory block includes: 


a page having a number of correctable cells that is not smaller than a first reference value, or a page on which an operation for correction of the correctable cells is performed as much as a second reference value or more.
4. The storage device of claim 1, wherein the weak pages of the first memory block include: 

a page having a number of correctable cells that is not smaller than a first reference value, or a page on which an operation for correction of the correctable cells is performed as much as a second reference value or more.


Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 5 of the Instant Application, although the claim at issue is not identical to claim 5 of 388, they are not patentably distinct from each other because both claim 5 of the instant application and 388 claim 5 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 5 and 388 claim 5 is that instant claim 5 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 5 anticipates the narrower claim of instant claim 5 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
5. The storage device of claim 27, wherein when a 

read request for the first memory block is not received, the memory controller determines whether to execute the read-reclaim operation
5. The storage device of claim 1, wherein when the first 

read request for the first memory block is not received, the memory controller determines whether to execute the read-reclaim operation.


Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 6 of the Instant Application, although the claim at issue is not identical to claim 6 of 388, they are not patentably distinct from each other because both claim 6 of the instant application and 388 claim 6 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 6 and 388 claim 6 is that instant claim 6 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 6 anticipates the narrower claim of instant claim 6 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
6. The storage device of claim 27, wherein when the memory controller performs a read operation on at least one page 


included in the first memory block, the memory controller determines whether to execute the read-reclaim operation
6. The storage device of claim 1, wherein when the memory controller performs a read operation on at least one of the weak pages 

included in the first memory block, the memory controller determines whether to execute the read- reclaim operation.


Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
 Regarding claim 7 of the Instant Application, although the claim at issue is not identical to claim 7 of 388, they are not patentably distinct from each other because both claim 7 of the instant application and 388 claim 7 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 7 and 388 claim 7 is that instant claim 7 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 7 anticipates the narrower claim of instant claim 7 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
7. The storage device of claim 27, further comprising: 

a read cache memory in which the other memory location exists, and 

the memory controller determines a third memory block of the nonvolatile memory device, 
which is targeted for another read reclaim operation, reads second target data from a second target area of 
the third memory block, 

and compares a size of the second target data and a free space of the read cache memory
7. The storage device of claim 1, wherein the buffer memory includes 

a read cache memory, and wherein 


the memory controller determines a third memory block of the nonvolatile memory, 

which is targeted for another read-reclaim operation, reads second target data from 

the third memory block, 

and compares a size of the second target data and a free space of the read cache memory.


Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 8 of the Instant Application, the claim at issue is identical to claim 8 of 388, and they are not patentably distinct from each other because both claim 8 of the instant application and 388 claim 8 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 8 anticipates instant claim 8 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
8. The storage device of claim 7, wherein when the free space is not smaller than the size of the second target data, the memory controller writes the second target data to the read cache memory.
8. The storage device of claim 7, wherein when the free space is not smaller than the size of the second target data, the memory controller writes the second target data to the read cache memory.



Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 9 of the Instant Application, the claim at issue is identical to claim 9 of 388, and they are not patentably distinct from each other because both claim 9 of the instant application and 388 claim 9 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 9 anticipates instant claim 9 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
9. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller writes the second target data to a fourth memory block of the nonvolatile memory device.
9. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller writes the second target data to a fourth memory block of the nonvolatile memory.


Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 10 of the Instant Application, the claim at issue is identical to claim 10 of 388, and they are not patentably distinct from each other because both claim 10 of the instant application and 388 claim 10 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 10 anticipates instant claim 10 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
10. The storage device of claim 9, wherein a number of bits per unit memory cell of the fourth memory block is smaller than a number of bits per unit memory cell of the first to third memory blocks.
10. The storage device of claim 9, wherein a number of bits per unit memory cell of the fourth memory block is smaller than a number of bits per unit memory cell of the first to third memory blocks.


Claim 11 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 11 of the Instant Application, the claim at issue is identical to claim 11 of 388, and they are not patentably distinct from each other because both claim 11 of the instant application and 388 claim 11 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 11 anticipates instant claim 11 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
11. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller copies the first target data to a fourth memory block of the nonvolatile memory device and writes the second target data to the read cache memory.
11. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller copies the first target data to a fourth memory block of the nonvolatile memory and writes the second target data to the read cache memory.


Claim 12 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 12 of the Instant Application, the claim at issue is identical to claim 12 of 388, and they are not patentably distinct from each other because both claim 12 of the instant application and 388 claim 12 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 12 anticipates instant claim 12 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
12. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on read counts corresponding to data stored in the read cache memory.
12. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on read counts corresponding to the data stored in the read cache memory.


Claim 13 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 13 of the Instant Application, the claim at issue is identical to claim 13 of 388, and they are not patentably distinct from each other because both claim 13 of the instant application and 388 claim 13 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 13 anticipates instant claim 13 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
13. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on an order of read reclaim operations corresponding to data stored in the read cache memory.
13. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on an order of read-reclaim operations corresponding to the data stored in the read cache memory.


Claim 14 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 14 of the Instant Application, the claim at issue is identical to claim 14 of 388, and they are not patentably distinct from each other because both claim 14 of the instant application and 388 claim 14 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. Thus, 388 claim 14 anticipates instant claim 14 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison:

Application 16220209 (Patent 11301388)
Instant Application 17688148
14. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on corrected error bits of data stored in the read cache memory.
14. The storage device of claim 7, wherein when the free space is smaller than the size of the second target data, the memory controller determines data to be evicted from the read cache memory, based on corrected error bits of the data stored in the read cache memory.


Claim 15 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 15 of the Instant Application, although the claim at issue is not identical to claim 27 of 388, they are not patentably distinct from each other because both claim 15 of the instant application and 388 claim 27 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 15 and 388 claim 27 is that instant claim 15 more narrowly discusses added limitations describing the “other” memory used to hold data during copy operations. Examiner notes that, although claim 15 and its dependent claims are drawn to a system, use of a system to implement the methods of using a device is obvious. Thus, broader 388 claim 27 anticipates the narrower claim of instant claim 15 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):


Application 16220209 (Patent 11301388)
Instant Application 17688148
27. 
A storage device comprising: a nonvolatile memory including a first memory block and a second memory block; 






and a memory controller that
 
in response to determining to execute a read-reclaim operation in which the memory controller 

cop(ies) first target data, stored in the first memory block, to the second memory block and 

erase(s) the first target data from the first memory block: cop(ies) the first target data stored in the first memory block to 

another memory location 

prior to executing the read-reclaim operation, prior to erasing the first target data from the first memory block through the read-reclaim operation,

communicates specified data, among the first target data, from the other memory location to a host device, which is external to the storage device, 

in response to a request for the specified data that is received from the host device, and 

read(s) the specified data stored in the second memory block in response to another request for the specified data that is received from the host device after completion of the read-reclaim operation.
15. A storage system comprising: 
a storage device including a nonvolatile memory including a first memory block and a second memory block, wherein the first memory block has weak pages, and a memory controller; a buffer memory is configured to load target data stored in the first memory block; and a host device configured to provide a first read request and a second read request, and wherein the memory controller is configured to: 
(…) 
in response to determining to execute a read-reclaim operation: 


(from above) copy the target data stored in the first memory block to the second memory block

erase the target data from the first memory block; copy the target data stored in the first memory block to 

the buffer memory 

prior to executing the read-reclaim operation: prior to erasing the target data from the first memory block through the read-reclaim operation, 

read specified data stored in the buffer memory without suspending the read-reclaim operation 


in response to the first read request for the specified data among the target data during the read-reclaim operation; and 

read the specified data stored in the second memory block in response to the second read request for the specified data after completion of the read-reclaim operation.
Obvious (see below)
16. The storage system of claim 15, wherein the buffer memory is located in the host device.
Obvious (see below)
17. The storage system of claim 15, wherein the buffer memory is located external of the storage device.


Claims 16 and 17 would have been obvious to a person having ordinary skill in the art at the time of filing of the present application because the location of a buffer memory would have been an obvious design choice and would not have any effect on the functionality of the storage system, also internal and external buffers are well known in the art. See also MPEP 2144.04 V.

Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over of U.S. Patent No. 11301388 [herein “388”].
Regarding claim 18 of the Instant Application, although the claim at issue is not identical to claim 27 of 388, they are not patentably distinct from each other because both claim 18 of the instant application and 388 claim 27 are directed towards a semiconductor memory device, and more particularly, relates to a storage device using a buffer memory in a read reclaim operation, so as to prevent a speed of a read operation from decreasing and prevent data from being lost. The primary differences between instant claim 18 and 388 claim 27 is that instant claim 18 more narrowly discusses added limitations describing the pages being copied. Thus, broader 388 claim 27 anticipates the narrower claim of instant claim 18 under anticipation-type, obviousness type double patenting.
Please see the table below for comparison (note – some limitations for the Instant Application have been moved for ease of visual comparison and are noted as moved from above or moved from below in parenthesis):

Application 16220209 (Patent 11301388)
Instant Application 17688148
27. 
A storage device comprising: a nonvolatile memory including a first memory block and a second memory block; 






and a memory controller that
 
in response to determining to execute a read-reclaim operation in which the memory controller 

cop(ies) first target data, stored in the first memory block, to the second memory block and 

erase(s) the first target data from the first memory block: cop(ies) the first target data stored in the first memory block to 

another memory location 

prior to executing the read-reclaim operation, prior to erasing the first target data from the first memory block through the read-reclaim operation,

communicates specified data, among the first target data, from the other memory location to a host device, which is external to the storage device, 

in response to a request for the specified data that is received from the host device, and 

read(s) the specified data stored in the second memory block in response to another request for the specified data that is received from the host device after completion of the read-reclaim operation.
15. A storage system comprising: 
a storage device including a nonvolatile memory including a first memory block and a second memory block, wherein the first memory block has weak pages, and a memory controller; a buffer memory is configured to load target data stored in the first memory block; and a host device configured to provide a first read request and a second read request, and wherein the memory controller is configured to: 
(…) 
in response to determining to execute a read-reclaim operation: 


(from above) copy the target data stored in the first memory block to the second memory block

erase the target data from the first memory block; copy the target data stored in the first memory block to 

the buffer memory 

prior to executing the read-reclaim operation: prior to erasing the target data from the first memory block through the read-reclaim operation, 

read specified data stored in the buffer memory without suspending the read-reclaim operation 


in response to the first read request for the specified data among the target data during the read-reclaim operation; and 

read the specified data stored in the second memory block in response to the second read request for the specified data after completion of the read-reclaim operation.
Obvious (see below)
19. The storage device of claim 18, further comprising a buffer memory in which the other memory location exists.
Obvious (see below)
20. The storage device of claim 18, wherein the nonvolatile memory further includes a memory area including a plurality of single level cells, and wherein the other memory location exists in the plurality of single level cells of the memory area.


Claims 19 and 20 would have been obvious to a person having ordinary skill in the art at the time of filing of the present application because a buffer is a functional equivalent of a memory and could readily be used as a memory location and because single level memory cells as storage is also well known in the art.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W WAHLIN whose telephone number is (408)918-7572. The examiner can normally be reached Monday - Thursday 7-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on (571) 270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.W.W./Examiner, Art Unit 2111                                                                                                                                                                                                        
/CYNTHIA BRITT/Primary Examiner, Art Unit 2111